DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the objection of claim 14, Examiner withdraws said objection due to proper amendment.
With respect to the rejection of claim 3 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendment.
With respect to the rejection of claims 1, 5-7, and 9-14 under 35 USC 103, Applicant's arguments filed 11/02/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "an external surface of the chassis portion" in line 2.  However, the amended claim 1 which claim 5 is dependent to claims the chassis portion is now enclosed by the radome and the lower enclosure. Therefore the chassis portion cannot have an external surface. The original specification filed 06/03/2020 describes a heat sink may extend from a bottom region of the housing assembly on the chassis or lower enclosure (see paragraph [00232] and Fig. 26). Since the claim 1 claims limitations inconsistent to the specification and the chassis portion cannot have an external surface when it is enclosed by radome and lower enclosure, the term “external surface” renders the claim vague and indefinite.
Claims 6-8 are rejected due to their dependencies to claim 5 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already recited the chassis portion is disposed between the radome portion and the lower enclosure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyao (US 2018/0358710 A1).
Regarding claim 1, Toyao teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Fig. 1, Fig. 11, [0044], reflector plate 101) having an internal support portion (Fig. 12, [0104] substrate 303) for internal components (Fig. 12, [0104] antenna pattern 304) for the plurality of antenna elements (Fig. 1, [0045] antenna elements 102, Fig. 11, [0102] antenna elements 302); 
a radome portion (Fig. 13, [0109], radome 205) configured for coupling to the chassis portion to define an inner chassis chamber (Fig. 13, space between 101 and 205), and a lower enclosure (Fig. 13, [0106], casing part 106, [0041] box-shaped casing part 106) configured for coupling to the radome portion (Fig. 13, 106-101 coupled) to define a second inner chamber between the lower enclosure and the chassis portion ([0041] box-shaped casing part 106; [0106], communication chip 107 built into the casing part 106), wherein the inner chassis chamber is defined between the chassis portion and the radome portion (Fig. 13, space between 101 and 205).
Regarding claim 10, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is an in-plane heat spreader (Fig. 2, [0010] heat dissipation flows).
Regarding claim 11, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is made from a thermally conductive material (Fig. 2, [0010] heat dissipation flows).
Regarding claim 12, all the limitations of claim 1 are taught by Toyao.

Regarding claim 13, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion (Fig. 6, 101) is disposed between the radome portion (Fig. 6, 205) and the lower enclosure (Fig. 6, 106).
Regarding claim 14, Toyao teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a lower enclosure (Fig. 13, [0106], casing part 106, [0041] box-shaped casing part 106);
a chassis portion (Fig. 1, Fig. 11, [0044], reflector plate 101) configured for coupling to the lower enclosure (Fig. 13, 106-101 coupled) to define a first chamber ([0041] box-shaped casing part 106; [0106], communication chip 107 built into the casing part 106); 
a radome portion (Fig. 13, [0109], radome 205) configured for coupling to the lower enclosure (Fig. 6, 106, 101, 205 are coupled together) to define a second chamber (Fig. 13, space between 101 and 205).
Regarding claim 15, all the limitations of claim 14 are taught by Toyao.
Toyao further teaches the housing, wherein the second chamber is configured to house an antenna stack assembly of the antenna system (Fig. 13, [0109] antenna elements 302).
Regarding claim 16, all the limitations of claim 15 are taught by Toyao.
Toyao further teaches the housing, wherein the antenna stack assembly forms a phased array antenna system ([0045] beam forming by changing the phase and the power).
Regarding claim 17, all the limitations of claim 14 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is made from a thermally conductive material (Fig. 2, [0010] heat dissipation flows).
Regarding claim 18, all the limitations of claim 14 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is made from metal ([0003] a metal reflector plate).
Regarding claim 19, all the limitations of claim 18 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion (Fig. 6, 101) is disposed between the radome portion (Fig. 6, 205) and the lower enclosure (Fig. 6, 106).
Allowable Subject Matter
Claims 2-4, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to teach or reasonably suggest a housing, wherein the chassis portion further includes a bonding portion for bonding an antenna stack assembly to the chassis portion, and the bonding portion includes a plurality of bonding bars, in combination with the other limitations of the claim.
Claims 3 and 4 are objected to due to their dependencies to claim 2 above.
Regarding claim 9, the prior arts fail to teach or reasonably suggest a housing, further comprising thermal interface material, wherein the housing is configured to be coupled to an antenna stack assembly, and the thermal interface material is configured to be coupled between the chassis portion and the antenna stack assembly, in combination with the other limitations of the claim.
Regarding claim 20, the prior arts fail to teach or reasonably suggest a housing, further comprising a tilting mechanism configured to be housed in the first chamber, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2015/0250022 A1) teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Figs. 3-6, [0052-0053] inner enclosure with four walls 136) having an internal support portion for internal components for the plurality of antenna elements (Fig. 6, [0052] antenna 150, plurality of radiating elements 153); 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844